DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is non-final and is in response to the claims filed March 28, 2022 via RCE. Claims 1-7, 9-16, and 18-20 are currently pending, of which claims 1, 5, and 20 are currently amended. Claims 6 and 12-15 were previously withdrawn from consideration. Claims 8 and 17 were previously canceled. Claims 1-5, 9-11, 16, and 18-20 are currently rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 28, 2022 has been entered.

Response to Arguments
Prior Art Rejections
Applicant’s arguments regarding the previously cited art have been fully considered and are moot.
Specifically, Applicant has amended the claims at issue and argues that the GUI features, mainly the selection and notification as amended, are not taught by any of the previous references. See Remarks 12-13. These arguments are moot and new reference Russo has been introduced to teach these limitations of the claim. Specifically, Russo teaches different orientations can customize the layout and positioning of icons on the desktop. This includes customizing the buttons that are presented to the user in Larson. See Russo Figs. 2-4b and paras. [0029-30]. 
Regarding the amendments to dependent claim 5, and claim 20, Applicant also argues that the nature of the changing status indicator is also not taught by the previously cited art. See Remarks 15, 18. These arguments are moot in light of new reference Mark. Specifically, Mark teaches that “the system backend 11 may also disable escalations or alerts for a clinical task of the clinical process 105 based on the mobile device 16 proximity. For instance, if a user's mobile device 16 arrives to be within proximity of a location associated with a clinical task 110 of a clinical process 105, the system backend 11 may disable the alerts or notifications associated with that clinical task 110 because a user has arrived to address that clinical task 110”. See Mark Fig. 4 and para. [0045].
It is for at least these reasons and the reasons cited below that the claims remain rejected in this Action.
Election/Restrictions
Claims 6 and 12-15 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 5, 2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “GUI customization module”, “notification module”, “hands-free module”, “head-tracking module”, “caregiver tracking module”, “data analytics module”, and  “messaging module” in claims 1, 2, 4, 7, 9-11, and 18-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9-11, 16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “transmit a notification to the caregiver communication device” and there are multiple issues with this limitation. Firstly, it is unclear if this is meant to be a different notification, or the same notification that is the result of the selection of the GUI features in the “a GUI customization module” limitation of the claim. Secondly, it is unclear if this transmission of a notification is even further limiting the claim at all after the first transmission of the notification to the caregiver communication device that has been introduced in the “a GUI customization module” limitation. Claim 20 recites similar issues and is rejected for at least the same reasons therein.
Additionally, claims 1, 2, 4, 7, 9-11, and 18-20 recite claim limitations “GUI customization module”, “notification module”, “hands-free module”, “head-tracking module”, “caregiver tracking module”, and “data analytics module”, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. Nothing in the disclosure provides a concrete structure, as all of the modules can be interpreted as either hardware, software, or both. This includes broadly being part of a system, or computer programs. See Specification Fig. 1 and paras. [0028] and [0032].  Applicant is thus trying to claim any and all structure invented or yet-to-be invented. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-5, 9-11, 16, 18, and 19 are also rejected based on their dependency from an above-rejected independent claim.

Examiner’s Notes
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner notes that based on the claim amendments below, claims 16-19 depend from independent claim 20. Therefore, the prior art rejection(s) for claim 20 are discussed prior to the rejections for claims 16, 18, and 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al. (U.S. Publication No. 2014/0112321; hereinafter “Larson”) and further in view of Russo (U.S. Publication No. 2007/0174782) and Dal Mutto et al. (U.S. Publication No. 2015/0192991; hereinafter “Dal Mutto”).
As per claim 1, Larson teaches a system for improving communication between a user and a caregiver within an environment, comprising:
a caregiver communication device in the environment (See Larson Figs. 2, 6, and 7 and paras. [0061] and [0065]: receive stations for attendants/nurses to receive calls from requesting patients);
a graphic user interface (GUI) displayed on a user communication device in the environment in communication with the caregiver communication device, [the GUI of the user communication device including a graphical cursor configured to identify a location of user input in the GUI] (See Larson Figs. 9-10 and paras. [0027] and [0072-74]: patient/user interface to initiate calls to notify/alert a nursing communication system);
a database of GUI features available for display in the GUI and for selection in the GUI by the user input (See Larson Figs. 4 and 5 and paras. [0053-54] and [0060]: patient call stations with UI modules storage, where the UI module displays the UI and receives user input);
a non-transitory computer storage media coupled with the user communication device and encoded with one or more computer programs for facilitating communication of the user communication device with the caregiver communication device (See Larson paras. [0050-51]), the one or more computer programs including:
a GUI customization module, the GUI customization module configured to [customize the GUI features available for selection by the user via the graphical cursor, and the spatial positioning and organization thereof] in the GUI, selection of the GUI features resulting in a notification to the caregiver communication device (See Larson Figs. 8-9 and paras. [0068-70]: GUI elements arranged to present options for the user to select, and the user presented with an interface when attempting to call a caregiver via the “Help!” button. Specifically, different options are presented to the user that can be used to request help. Furthermore, “[u]pon selection of button 802, the call station may connect to the mesh network of the nurse communication system”, and therefore the selection of the specific need in Fig. 9 can be communicated to the nurse/caregiver);
a notification module, the notification module configured to: transmit a notification to the caregiver communication device of one or more GUI features selected by the user, and transmit notifications from the caregiver to the user communication device (See Larson Figs. 9-10 and paras. [0027], [0068], and [0072-74]: patient/user calls can notify/alert a nursing communication system. Furthermore, the caregiver/nurse can be in communication with the user), and
the GUI features include user-needs identifiers related to general user assistance, user bathroom needs, user present status, user mood, user pain level, user pain location, food requests, user satisfaction, predefined messages, environmental controls, or combinations thereof (See Larson Fig. 9 and para. [0069]: user interface where patient can request assistance for various needs, including bathroom, food, medicines, etc.).
However, while Larson teaches themes on the user interface as well as a broad customized interface related to the “Help!” button (See Larson Figs. 8 and 9), Larson does not explicitly teach customize the GUI features available for selection by the user via the graphical cursor, and the spatial positioning and organization thereof.
Russo teaches these limitations of the claim (See Russo Figs. 2-4b and paras. [0029-30]: different orientations can customize the layout and positioning of icons on the desktop. This includes customizing the buttons that are presented to the user in Larson; paras. [0023]: “A user may enter commands and information into the computer 110 through input devices such as a keyboard 162 and pointing device 161, commonly referred to as a mouse, trackball or touch pad”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the interface buttons of Larson with the personalization of Russo. One would have been motivated to combine these references because both references disclose interacting with interface objects presented to, and interactable by, a user. Russo enhances the user experience by providing a common and well-known way to tailor an interface to a user’s needs, allowing for the user to interact with the interface of Larson easily without frustration. This includes if the interface orientation changes or to shift icons into more convenient positions for the patient/user. 
Furthermore, while Larson teaches various inputs to interact with the GUI module (See Larson para. [0053]), Larson does not explicitly teach the GUI of the user communication device including a graphical cursor configured to identify a location of user input in the GUI, nor does Larson teach that the selection by the user is made via the graphical cursor (as they eventually relate to the hands-free/head-tracking inputs of a user).
Dal Mutto teaches these limitations of the claim (See Dal Mutto paras. [0077] and [0095-97]: cursor can be indicated on the user interface).
Additionally, while Larson teaches and, a hands-free module, the hands-free module being in communication with the GUI and configured to enable manipulation of [the graphical cursor] within the GUI without physical contact with the user communication device by the user (See Larson paras. [0029] and [0053-54]: audio input from user to interact with GUI module, such as by voice. Additionally, the patient can interact with the interface using a motion sensor and hand gestures), Larson does not explicitly teach wherein the hands-free module enables selection of a first GUI feature via predetermined overlap duration of the graphical cursor and the first GUI feature in the GUI, and the hands-free module includes a head-tracking module in communication with the GUI, the head-tracking module being configured to manipulate the graphical cursor within the GUI in response to movement of a user's head. 
Dal Mutto teaches these limitations of the claim as well (See Dal Mutto Fig. 3 and paras. [0066-68]: head tracking device that allows the user to target specific objects on the interface; paras. [0054], [0088], and [0091]: “the manner in which a user selects an interface object (i.e. an action corresponding to a mouse “click”) can be head gesture reactive. In a number of embodiments, the process of clicking a gesture reactive interface object is initiated by targeting the target zone of an interface object using a first head gesture, such as staring at the interface object for a predetermined period of time” (emphasis added); paras. [0077] and [0095-97]: cursor can be indicated on the user interface).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the call interface of Larson with the head tracking interface of Dal Mutto. One would have been motivated to combine these references because both references disclose interacting with user interface objects and Dal Mutto enhances the user experience by expanding upon the types of inputs that could be used to call for help in the interface of Larson, as well as allowing a less capable/mobile patient from having to strain themselves to interact with the display objects of Larson. 

As per claim 3, Larson/Russo/Dal Mutto further teaches notifications from the caregiver include informational documents, responses to GUI features selected by the user, presence of the caregiver communication device at a predetermined location within the environment or combinations thereof (See Larson paras. [0061] and [0065]: caregiver can be alerted to patient requests at particular call stations).

As per claim 4, Larson/Russo/Dal Mutto further teaches wherein the notification module includes a messaging module configured to transmit non-GUI feature messages between the caregiver communication device and the user communication device (See Larson para. [0071]: can have traditional button features to receive user input to call caregiver).

As per claim 7, Larson/Russo/Dal Mutto further teach wherein the hands-free module enables manipulation of the graphical cursor via facial recognition, head-tracking, voice recognition, or combinations thereof (See Larson paras. [0053-54]: audio input from user to interact with GUI module, such as by voice; see also Dal Mutto paras. [0047]: facial expressions and head orientations to interact with GUI).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Larson with the teachings of Dal Mutto for at least the same reasons as discussed above in claim 1.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson/Russo/Dal Mutto as applied above, and further in view of Cabot (U.S. Publication No. 2016/0246781).
As per claim 2, while Larson/Russo/Dal Mutto teaches the GUI objects and features, Larson/Russo/Dal Mutto does not explicitly teach wherein the one or more computer programs further comprise: a translation module configured to receive a GUI feature selection in a first language and output an equivalent notification in a second language.
Cabot teaches these limitations of the claim (See Cabot paras. [0054] and [0061]: translating inputs between two languages for interaction between patient and caregiver).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the call interface of Larson/Russo/Dal Mutto with the translation modules of Cabot. One would have been motivated to combine these references because both references disclose interacting with medical systems and interface objects, and Cabot enhances the user experience by allowing for both the patient and caregiver to comfortably and easily respond to basic needs and requests.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson/Russo/Dal Mutto as applied above, and further in view of Mark et al. (U.S. Publication No. 2016/0012196; hereinafter “Mark”).
As per claim 5, Larson/Russo/Dal Mutto discloses the interface options as discussed above, and further teaches wherein addressing the one or more GUI features selected by the user includes: identifying the that caregiver communication device has entered a user’s room via Wi-Fi, global positioning system, near-field communication, radio-frequency identification, or combinations thereof [and changing the status indicator of the one or more GUI features selected by the user to addressed as a result]; scanning by the caregiver communication device of a code associated with the one or more GUI features [and changing the status indicator of the one or more GUI features selected by the user to addressed as a result]; or combinations thereof (See Larson paras. [0041] and [0051-52]: patient call can be received at the nearest call station by a caregiver. This can be communicated over a network connection, including LAN, WAN, Wi-Fi, etc.; paras. [0048-49]: fixed call station in patient room to communicate with caregiver receive station).
However, Larson/Russo/Dal Mutto does not explicitly teach wherein the notifications include a status indicator corresponding to whether the one or more GUI features selected by the user have been addressed, nor do they teach and changing the status indicator of the one or more GUI features selected by the user to addressed as a result.
Mark teaches these limitations of the claim (See Mark Fig. 4 and para. [0045]: alerts can be communicated to a caregiver and can be disabled/cleared. Specifically, “the system backend 11 may also disable escalations or alerts for a clinical task of the clinical process 105 based on the mobile device 16 proximity. For instance, if a user's mobile device 16 arrives to be within proximity of a location associated with a clinical task 110 of a clinical process 105, the system backend 11 may disable the alerts or notifications associated with that clinical task 110 because a user has arrived to address that clinical task 110”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the alert notifications of Larson/Russo/Dal Mutto with the addressing of alerts as taught by Mark. One would have been motivated to combine these references because both references disclose patient notification systems with caregivers and Mark enhances the user experience by “dynamically enhance[ing] patient care teams”, as well as “leverage[ing] [the methods] to dynamically track patient care assets” (See Mark para. [0005]).

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson/Russo/Dal Mutto as applied above, and further in view of Ackerman et al. (U.S. Publication No. 2014/0375680; hereinafter “Ackerman”).
As per claim 9, while Larson allows for hands-free interaction, Larson does not explicitly teach the limitations of the claim. Dal Mutto further teaches
wherein the head-tracking module is configured to: continuously capture frames corresponding to an environment in front of the user communication device; identify the presence of a user's face within the frames (See Dal Mutto paras. [0062] and [0073]: camera captures video data frames to capture scene and perform image analysis. Additionally, presence of the user can be detected based on face detection);
define one or more reference points on the user's face; position a virtual window enclosing the one or more reference points, the virtual window corresponding to the graphical cursor (See Dal Mutto paras. [0047], [0061], and [0105]: viewpoint of the user as determined by tracking the position of the user’s head, where facial expressions and other eye direction can be used to determine movements).
Furthermore, Dal Mutto teaches reference images and one of ordinary skill would understand that coordinate measurements must be taken at different points in time, and therefore could arguably teach the remaining limitations based on just how the capture/reference point technology works on its face.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Larson with the teachings of Dal Mutto for at least the same reasons as discussed above in claim 1.
Nevertheless, Ackerman teaches monitor the position of the one or more reference points at a time (t) compared to a prior time (t-x); determine a flow vector for a reference point corresponding to movement of the reference point from the prior time (t-x) to time (t); and update the position of the graphical cursor corresponding to an average of the flow vectors (See Ackerman abstract, Figs. 4H-6, and paras. [0037], [0045], [0062-64], [0067-68], and [0070]: measuring coordinates at different points in time. This includes using head position vectors in relation to a coordinate space).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the head-mounted interface interactions of Larson/Russo/Dal Mutto with the reference points of Ackerman. One would have been motivated to combine these references because both references disclose head mounted interface interactions and Ackerman enhances the user experience by allowing for the user to adjust their viewpoints and ensure the head-mounted device is capturing the information that the user desires to focus on. 

As per claim 10, Larson/Russo/Dal Mutto does not explicitly teach updating a sensitivity of the head-tracking module to increase or decrease the response of the head-tracking module to movement of the reference point.
Ackerman teaches these limitations of the claim (See Ackerman paras. [0041] and 0045]: calibrate device to obtain gaze vectors. Therefore, as the user is exposed to an increased or decreased field of view, there could be more or less reference points for the device to calculate).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Larson/Russo/Dal Mutto with the teachings of Ackerman for at least the same reasons as discussed above in claim 9.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson/Russo/Dal Mutto as applied above, and further in view of Mazar et al. (U.S. Publication No. 2015/0302539; hereinafter “Mazar”).
As per claim 11, while Larson/Russo/Dal Mutto teaches caregiver call receiving, Larson/Russo/Dal Mutto does not explicitly teach one or more user-family communication devices, wherein the notification module is configured to transmit a notification to the one or more user-family communication devices of one or more GUI features selected by the user. One of ordinary skill could certainly argue that a family member in Larson can be a caregiver and therefore be alerted of the calling user’s actions/needs.
Nevertheless, Mazar teaches these limitations of the claim (See Mazar paras. [0096] and [0101]: family members can be alerted of patient results, issues, and/or news, etc,).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the alert notifications of Larson/Russo/Dal Mutto family alerts as taught by Mazar. One would have been motivated to combine these references because both references disclose patient notification systems with caregivers and Mazar enhances the user experience by allowing family members to be kept in the loop of their loved one’s care. This is important in developing trust with the caregiver as well as helping the family be involved in the process and made aware of any issues.

Claims 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson and further in view of Russo, Dal Mutto, Mazar, Mark, and Rawlinson (U.S. Publication No. 2016/0266778).
As per claim 20, Larson teaches a system for improving communication between a user and a caregiver within an environment, comprising:
a wireless communication network; a caregiver communication device in communication with the wireless communication network; a user communication device in communication with the caregiver communication device via the wireless communication network (See Larson paras. [0041] and [0051-52]: patient call can be received at the nearest call station by a caregiver. This can be communicated over a network connection, including LAN, WAN, Wi-Fi, etc.);
a graphic user interface (GUI) displayed on the user communication device, [the GUI including a graphical cursor configured to identify a location of user input in the GUI] (See Larson Figs. 9-10 and paras. [0027] and [0072-74]: patient/user interface to initiate calls to notify/alert a nursing communication system);
a database of GUI features available for display in the GUI and for selection in the GUI by the user input (See Larson Figs. 4 and 5 and paras. [0053-54] and [0060]: patient call stations with UI modules storage, where the UI module displays the UI and receives user input);
a non-transitory computer storage media coupled with the user communication device and encoded with one or more computer programs for facilitating communication of the user communication device with the caregiver communication device (See Larson paras. [0050-51]), the one or more computer programs including:
a GUI customization module, the GUI customization module configured to [customize the GUI features available for selection by the user via the graphic cursor, and the spatial positioning and organization thereof] in the GUI, selection of the GUI features resulting in a notification to the caregiving communication device (See Larson Figs. 8-9 and paras. [0068-70]: GUI elements arranged to present options for the user to select, and the user presented with an interface when attempting to call a caregiver via the “Help!” button. Specifically, different options are presented to the user that can be used to request help. Furthermore, “[u]pon selection of button 802, the call station may connect to the mesh network of the nurse communication system”, and therefore the selection of the specific need in Fig. 9 can be communicated to the nurse/caregiver);
a notification module, the notification module configured to: transmit a notification to the caregiver communication device of one or more GUI features selected by the user, transmit notifications from the caregiver communication device to the user communication device (See Larson Figs. 9-10 and paras. [0027], [0068], and [0072-74]: patient/user calls can notify/alert a nursing communication system. Furthermore, the caregiver/nurse can be in communication with the user);
a data analytics module, the data analytics module configured to record data regarding the caregiver communication device, the user communication device, the GUI features, the transmitted notifications, the head-tracking module, or combinations thereof (See Larson paras. [0033]: storing call data from user call stations for caregivers to review),
wherein the GUI features include user-needs identifiers related to general user assistance, user bathroom needs, user present status, user mood, user pain level, user pain location, food requests, user satisfaction, predefined messages, environmental controls, or combinations thereof (See Larson Fig. 9 and para. [0069]: user interface where patient can request assistance for various needs, including bathroom, food, medicines, etc.).
However, while Larson teaches themes on the user interface as well as a broad customized interface related to the “Help!” button (See Larson Figs. 8 and 9), Larson does not explicitly teach customize the GUI features available for selection by the user via the graphic cursor, and the spatial positioning and organization thereof.
Russo teaches these limitations of the claim (See Russo Figs. 2-4b and paras. [0029-30]: different orientations can customize the layout and positioning of icons on the desktop. This includes customizing the buttons that are presented to the user in Larson; paras. [0023]: “A user may enter commands and information into the computer 110 through input devices such as a keyboard 162 and pointing device 161, commonly referred to as a mouse, trackball or touch pad”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the interface buttons of Larson with the personalization of Russo. One would have been motivated to combine these references because both references disclose interacting with interface objects presented to, and interactable by, a user. Russo enhances the user experience by providing a common and well-known way to tailor an interface to a user’s needs, allowing for the user to interact with the interface of Larson easily without frustration. This includes if the interface orientation changes or to shift icons into more convenient positions for the patient/user. 
Moreover, while Larson teaches the transmission of notifications, Larson does not explicitly teach transmit notification from the user communication device and the caregiver device to an electronic medical record for the user.
Mazar teaches this limitation of the claim (See Mazar paras. [0093 and [0099]: patient status can be automatically pushed to electronic medical records).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the alert notifications of Larson with the addressing of alerts as taught by Mazar. One would have been motivated to combine these references because both references disclose patient notification systems with caregivers and Mazar enhances the user experience by providing for clear ways for the caregiver to ensure that the alerts have been addressed, do not go unnoticed, and/or are transmitted to the right person.
Further, while Larson teaches various inputs to interact with the GUI module (See Larson para. [0053]), Larson does not explicitly teach the GUI including a graphical cursor configured to identify a location of user input in the GUI, nor does Larson teach that the selection by the user is via the graphical cursor (as they eventually relate to the hands-free/head-tracking inputs of a user).
Dal Mutto teaches these limitations of the claim (See Dal Mutto paras. [0077] and [0095-97]: cursor can be indicated on the user interface).
Additionally, while Larson teaches a head-tracking module, the head-tracking module being in communication with the GUI and configured to enable manipulation of [the graphical cursor] within the GUI without physical contact with the user communication device by the user (See Larson paras. [0029] and [0053-54]: audio input from user to interact with GUI module, such as by voice. Additionally, the patient can interact with the interface using a motion sensor and hand gestures), Larson does not explicitly teach a head-tracking module, the head-tracking module being in communication with the GUI and configured to enable manipulation of the graphical cursor within the GUI via movement of the user's head within an environment in front of the user communication device. 
Dal Mutto teaches these limitations of the claim as well (See Dal Mutto Fig. 3 and paras. [0066-68]: head tracking device that allows the user to target specific objects on the interface; paras. [0054], [0088], and [0091]: “the manner in which a user selects an interface object (i.e. an action corresponding to a mouse “click”) can be head gesture reactive. In a number of embodiments, the process of clicking a gesture reactive interface object is initiated by targeting the target zone of an interface object using a first head gesture, such as staring at the interface object for a predetermined period of time” (emphasis added); paras. [0077] and [0095-97]: cursor can be indicated on the user interface).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the call interface of Larson with the head tracking interface of Dal Mutto. One would have been motivated to combine these references because both references disclose interacting with user interface objects and Dal Mutto enhances the user experience by expanding upon the types of inputs that could be used to call for help in the interface of Larson, as well as allowing a less capable/mobile patient from having to strain themselves to interact with the display objects of Larson. 
Furthermore, while Larson teaches the transmission of notifications (See Larson paras. [0041] and [0056]: transmit call notifications to nearest caregiver receiving station), Larson does not explicitly teach a caregiver tracking module, the caregiver tracking module configured to track the location of a caregiver in the environment and identify that the caregiver has entered a user’s room so that a status indicator of the one or more GUI features selected by the user is changed to addressed as a result (See Larson paras. [0041] and [0056]: transmit call notifications to nearest caregiver receiving station); and
Mark teaches these limitations of the claim (See Mark Fig. 4 and para. [0045]: alerts can be communicated to a caregiver and can be disabled/cleared. Specifically, “the system backend 11 may also disable escalations or alerts for a clinical task of the clinical process 105 based on the mobile device 16 proximity. For instance, if a user's mobile device 16 arrives to be within proximity of a location associated with a clinical task 110 of a clinical process 105, the system backend 11 may disable the alerts or notifications associated with that clinical task 110 because a user has arrived to address that clinical task 110”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the alert notifications of Larson with the addressing of alerts as taught by Mark. One would have been motivated to combine these references because both references disclose patient notification systems with caregivers and Mark enhances the user experience by “dynamically enhance[ing] patient care teams”, as well as “leverage[ing] [the methods] to dynamically track patient care assets” (See Mark para. [0005]).
Morevoer, while Larson teaches a stand upon which the user communication device is reversibly mounted, [the stand including a reversibly extendable arm] mounted to a floor, a ceiling, a wall, a wheelchair, a base, or combinations thereof, [wherein movement of the reversibly extendable arm is controlled via the user communication device] (See Larson para. [0028]: wall-mounted device for patient to communicate with caregiver), Larson does not explicitly teach the stand including a reversibly extendable arm, nor does Larson explicitly teach wherein movement of the reversibly extendable arm is controlled via the user communication device.
Rawlinson teaches these limitations of the claim (See Rawlinson Figs. 11A-11C, 15, and paras. [0012-13], [0050], and [0054]: user interface can receive input to telescope/expand display for the comfort of the user).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the mountable patient interface of Larson with the expandable arm of the display of Rawlinson. One would have been motivated to combine these references because both references disclose interacting with a mounted user interface and Rawlinson enhances the user experience by allowing the user to conveniently position the interface object in a way that allows for the most comfortable input angles and visibility.

As per claim 16, while Larson teaches the user interface/GUI features, the Larson does not explicitly teach wherein the system is configured to schedule a change in the GUI features selectable on the user communication device by the user for a predetermined instance; and change the GUI features selectable on the user communication device at the predetermined instance.
Mazar teaches these limitations of the claim (See Mazar paras. [0138-139]: GUI updates based on medicine administration at particular scheduled times, including prompting the user (a new GUI feature) for medicine at scheduled times; para. [0212]: interface can also be updated using various temporal events).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Larson with the teachings of Mazar for at least the same reasons as discussed above in claim 20.

As per claim 18, Larson does not explicitly teach wherein selecting by the user one or more GUI features is performed via the head-tracking module.
Dal Mutto teaches these limitations of the claim as well (See Dal Mutto Fig. 3 and paras. [0066-68]: head tracking device that allows the user to target and select specific objects on the interface).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Larson with the teachings of Dal Mutto for at least the same reasons as discussed above in claim 20.



Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson/Russo/Mazar/Dal Mutto/Mark/Rowlinson as applied in claim 20 above, and further in view of Ackerman.
As per claim 19, while Larson allows for hands-free interaction, Larson does not explicitly teach the limitations of the claim. Dal Mutto further teaches:
wherein the head-tracking module is configured to: continuously capture frames corresponding to an environment in front of the user communication device; identifying the presence of a user's face within the frames (See Dal Mutto paras. [0062] and [0073]: camera captures video data frames to capture scene and perform image analysis. Additionally, presence of the user can be detected based on face detection);
define one or more reference points on the user's face; position a virtual window enclosing the one or more reference points, the virtual window corresponding to the graphical cursor (See Dal Mutto paras. [0047], [0061], and [0105]: viewpoint of the user as determined by tracking the position of the user’s head, where facial expressions and other eye direction can be used to determine movements).
Furthermore, Dal Mutto teaches reference images and one of ordinary skill would understand that coordinate measurements must be taken at different points in time, and therefore could arguably teach the remaining limitations based on just how the capture/reference point technology works on its face.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Larson with the teachings of Dal Mutto for at least the same reasons as discussed above in claim 20.
Nevertheless, Ackerman teaches monitor the position of the one or more reference points at a time (t) compared to a prior time (t-x); determine a flow vector for a reference point corresponding to movement of the reference point from the prior time (t-x) to time (t); and updating the position of the graphical cursor corresponding to an average of the flow vectors (See Ackerman abstract, Figs. 4H-6, and paras. [0037], [0045], [0062-64], [0067-68], and [0070]: measuring coordinates at different points in time. This includes using head position vectors in relation to a coordinate space).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the head-mounted interface interactions of Larson/Russo/Mazar/Dal Mutto/Mark/Rowlinson with the reference points of Ackerman. One would have been motivated to combine these references because both references disclose head mounted interface interactions and Ackerman enhances the user experience by allowing for the user to adjust their viewpoints and ensure the head-mounted device is capturing the information that the user desires to focus on. 







Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889. The examiner can normally be reached Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas Klicos/
Primary Examiner, Art Unit 2145